Judgment and order reversed upon the law, and new trial granted, with costs to abide the event. If the receipt dated April 20, 1921, signed by defendant, expressed the true agreement between the parties, it was a sufficient compliance with section 259 of the Real Property Law, and upon it and the telegram of April 21, 1921, defendant could have maintained an action for specific performance against the purchaser. If, however, the agreement was, as testified to by Mr. Trow, that he would purchase the property upon the terms mentioned only if the condition of the house was satisfactory to him, then no valid contract between the parties was shown. The agent having testified that no such condition was imposed by Mr. Trow, it became a question of fact for the jury. If the jury found that the offer of Mr. Trow was unconditional, as testified to by Mr. Fish, plaintiff was entitled to recover; otherwise not.
Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.